Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 recites the limitation "the molybdenum substrate”.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the Examiner interprets the limitation as the copper clad molybdenum substrate.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 and 19-22 rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent No. 5,773,875) of record, in view of Fukuda (JP 3006617, machine-translated English version provided) of record, in view of Okada (GB 2292010) and Hilton (U.S. Patent No. 6,455,849) for documentary evidence.
	Regarding Claim 15
	FIG. 1 of Chan discloses a method of forming a cryogenic multilayer interconnect structure, comprising: forming a first insulating layer (14) over a substrate (12); forming a first superconducting layer (16) over the first insulating layer; 20patterning (Col. 4, Lines 28-29) the first superconducting layer; forming a second insulating layer (18) over the first superconducting layer; forming openings (28) in the second insulating layer to expose portions of the first superconducting layer; forming a second superconducting layer (20) over the second insulating layer and in the openings to form vias in the openings that interconnect the first and second superconducting layers; and patterning the second superconducting layer (Col. 5, Lines 15-16). 
Chan is silent with respect to a copper clad molybdenum substrate including the first copper layer and a second copper layer.
	However, Chan discloses the substrate is a ground plane, generally made of a superconductive material (Col. 3, Lines 15-21). Copper clad molybdenum is suitable to serve as a grounding conductor and a heat sink (page 7, last paragraph of Okada provides documentary evidence) because of its adjustable CTE and high thermal conductivity. Furthermore, FIG. 1 of Fukuda discloses a similar multilayer interconnect structure, comprising a substrate made of metallic materials including superconductive materials, in particular, copper clad molybdenum (Col. 4, Lines 41-50). It is known in the art that Mo-Cu bilayers/alloys are superconductor (FIG. 1 of Hilton provides documentary evidence). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chan to replace the substrate of Chen with copper clad molybdenum, as taught by Fukuda, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (serve as grounding for cryogenic multilayer interconnect structure due to adjustable CTE, high thermal conductivity and superconductivity), see MPEP 2144.06. The ordinary artisan would have been motivated to modify Chan in the above manner, because copper clad molybdenum is a superconductor having adjustable CTE, high thermal conductivity, high strength, and high oxidation/corrosion resistance, and would improve the grounding substrate of Chen.

	Regarding Claim 16
	FIG. 1 of Chan discloses forming the first insulating layer (14) and forming the second insulating layer (18) comprise depositing layers of one or more insulating material on the first copper layer and first superconducting layer (Col. 4, Lines 21-27).

	Regarding Claim 19
	FIG. 1 of Chan discloses forming the first superconducting layer and the second superconducting layer comprise depositing a superconducting material on the first insulating layer and the second insulating layer, respectively (Col. 4, Lines 21-26, Col. 5, Lines 12-15).

	Regarding Claim 20
	Chan discloses depositing the superconductor material comprises sputtering or evaporation of the superconducting material (Col. 4, Lines 21-26, Col. 5, Lines 12-15).

	Regarding Claim 21
	Chan discloses the superconductor material comprises one of niobium (Nb) and a superconducting material including titanium (Ti) (Col. 4, Lines 13-15).

	Regarding Claim 22
	Chan discloses patterning the first superconducting layer and the second superconducting layer comprises etching the first and second superconducting layers (Col. 2, Lines 5-6).

Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Chan and Fukuda, in view of Tilmans (U.S. Patent Pub. No. 2003/0042567) of record.
	Regarding Claim 17
	Chan as modified by Fukuda discloses Claim 16. 
Chan as modified by Fukuda is silent with respect to depositing layers of one or more insulating material comprises spin coating the one or more insulating material on the first copper layer and the first superconducting layer.
	Tilmans discloses a similar multilayer interconnect structure, wherein depositing layers of one or more insulating material comprises spin coating the one or more insulating material on the first copper layer and the first superconducting layer [0065-0066]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chan, as taught by Tilmans. The ordinary artisan would have been motivated to modify Chan in the above manner, because such process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values (Para. 11 of Tilmans), MPEP 2144.06.

	Regarding Claim 18
	Tilmans discloses the one or more insulating material is one of a polyimide material, a polybenzoxazole (PBO) material, and a benzocyclobuten (BCB) material [0065-0066].

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Chan and Fukuda, in view of Das (U.S. Patent Pub. No. 2018/0102469) of record.
	Regarding Claim 23
	Chan as modified by Fukuda discloses Claim 15. 
Chan as modified by Fukuda is silent with respect to forming additional superconducting layers on additional insulating layers, and wherein the method further comprises forming conductive bumps on contact pads formed in one of the superconducting layers.
	FIG. 4 of Das discloses a similar multilayer interconnect structure, comprising forming additional superconducting layers (440) on additional insulating layers (480), and wherein the method further comprises forming conductive bumps (493) on contact pads (441) formed in one of the superconducting layers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chan, as taught by Das. The ordinary artisan would have been motivated to modify Chan in the above manner for purpose of forming high performance computing circuits (Para. 6 of Das).

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Chan and Fukuda, in view of Konrath (CN 105702577, machine-translated English version provided).
	Regarding Claim 24
	Chan as modified by Fukuda discloses Claim 15. 
Chan as modified by Fukuda is silent with respect to the molybdenum substrate has a purity of 99.95%.
	Konrath discloses a similar multilayer interconnect structure, wherein the purity of metallic layers such as molybdenum layer is at least 99.95% [0019]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Chan such that the molybdenum substrate has a purity of 99.95%, as taught by Konrath. The ordinary artisan would have been motivated to modify Chan in the above manner for purpose of satisfied conductivity (Para. 19 of Konrath).

Response to Arguments
Applicant's arguments with respect to Claim 15 have been considered but they are not persuasive. The Applicant argues that “There is no disclosure in Chan or Fukuda that would guide one of ordinary skill in the art to select only copper/molybdenum/copper from Fukuda's list of substrates for use in Chan's system”. The Examiner respectfully disagrees. Chan discloses the substrate is a ground plane, generally made of a superconductive material (Col. 3, Lines 15-21). One of ordinary skill in the art would select copper clad molybdenum from the Fukuda's list of substrates, because copper clad molybdenum is a superconductor having adjustable CTE, high thermal conductivity, high strength, and high oxidation/corrosion resistance, suitable to serve as a grounding conductor and a heat sink in cryogenic multilayer interconnect structure. The Applicant next argues that “Fukuda is in a different field of use”. The Examiner respectfully disagrees. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01. Fukuda is used to modify Chan such that the superconductive grounding substrate of Chan is replaced by copper clad molybdenum substrate, which is also a superconductive grounding substrate. The proposed modification would not render the device of Chan inoperable or unsuited for its intended purpose (see MPEP 2143.01), and that one of ordinary skill in the art would recognize from Fukuda to use copper clad molybdenum substrate because it is a superconductor, has adjustable CTE, high thermal conductivity, high strength and oxidation/corrosion resistance. In addition, providing a motivation to combine needs not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. MPEP 2143.01. The Applicant finally argues that “Applicant does not believe the machine translation of Fukuda is accurate, and hereby respectfully requests a human language translation”. The Examiner respectfully disagrees. The paragraphs on which the rejection relies on are clear and understandable by one of ordinary skill in the art. The grammar issues or incomplete sentences the Applicant pointed out would not cause one of ordinary skill in the art having difficulty to understand the teachings of Fukada. One of ordinary skill in the art would recognize from the machine-translation of Fukuda that using copper clad molybdenum substrate would improve the device of Chan.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892